Citation Nr: 0831985	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-03 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under the 
Montgomery GI Bill-Selected Reserve (Chapter 1607) at a full-
time rate of payment for the Fall 2006 term.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2002 to 
September 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The sole issue for current appellate review is entitlement to 
the payment of educational assistance benefits, under Chapter 
1607, at a full-time rate of payment for Fall Term 2006.  


FINDING OF FACT

The veteran was enrolled in eight credit hours of study 
during Fall Semester 2006.  This only qualifies her to 
receive educational benefits for the Fall 2006 term at a 
half-time training rate, and not at three-quarter or full-
time training rates.


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under Chapter 1607 at a greater than 
half-time rate of payment for the Fall 2006 term have not 
been met.  38 U.S.C.A. § 3688 (West 2002); 38 C.F.R. §§ 
21.7640, 21.7652, 21.7670 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Here, since the veteran's claim is being denied as a matter 
of law, the duty-to-assist and duty-to-notify provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply to this appeal.  See Manning v. Principi, 16 Vet. App. 
534 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA does not apply because the issue presented is solely one 
of statutory interpretation and/or the claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

The veteran has been receiving educational assistance 
allowance under the Reserve Educational Assistance Program 
(REAP), a recently enacted program for members of the 
Selected Reserve who have been called to active duty.  REAP 
is found at Chapter 1607, Title 10, United States Code.  

The veteran has been attending courses at Coastal Georgia 
Community College towards an undergraduate nursing degree.  
An August 2006 rating decision awarded her education benefits 
at only the half-time rate for eight credit hours for the 
Fall Term of 2006, specifically August to December 2006.  In 
response, she filed a September 2006 notice of disagreement 
(NOD) asserting that she actually carries a full-time load of 
12 credit hours, and subsequently perfected her appeal.  

To begin, 38 U.S.C.A. § 3688(a)(4) (West 2002), provides 
statutory authority for measurement of courses, of an 
institutional undergraduate course offered by a college or 
university on a standard quarter-hour or semester-hour basis, 
i.e., other than a course pursued as part of a program of 
education beyond the baccalaureate level.  This section 
provides that a course shall be considered a full-time course 
when a minimum of fourteen semester hours per semester or the 
equivalent thereof (including such hours for which no credit 
is granted but which are required to be taken to correct an 
educational deficiency and which the educational institution 
considers to be quarter or semester hours for other 
administrative purposes), for which credit is granted toward 
a standard college degree, is required, except that where 
such college or university certifies, upon the request of the 
Secretary, that (A) full-time tuition is charged to all 
undergraduate students carrying a minimum of less than 
fourteen such semester hours or the equivalent thereof, or 
(B) all undergraduate students carrying a minimum of less 
than fourteen such semester hours or the equivalent thereof, 
are considered to be pursuing a full-time course for other 
administrative purposes, then such an institutional 
undergraduate course offered by such college or university 
with such minimum number of such semester hours shall be 
considered a full-time course, but in the event such minimum 
number of semester hours is less than twelve semester hours 
or the equivalent thereof, then twelve semester hours or the 
equivalent thereof shall be considered a full-time course.

In turn, 38 C.F.R. § 21.7670(c) (2007) promulgates 38 
U.S.C.A. § 3688(a) into regulation, providing regulatory 
provisions for measurement of courses leading to a standard, 
undergraduate college degree.  If twelve semester hours are 
full-time:  
(1) VA will consider that 12 semester hours or the equivalent 
are full-time training when the educational institution 
certifies that all undergraduate students enrolled for 12 
semester hours or the equivalent are-(i) charged full-time 
tuition, or (ii) considered full-time for other 
administrative purposes.  
(2) when 12 semester hours or the equivalent are full-time 
training-(i) nine through 11 semester hours or the 
equivalent are three-quarter-time training; (ii) six through 
eight semester hours or the equivalent are half-time 
training; and (iii) one through five semester hours or the 
equivalent are less than half-time training.  
38 C.F.R. § 21.7670(c).

Release of educational benefits payments, under 38 C.F.R. § 
21.7640(a) (2007), are dependent upon certifications, 
reports, and verifications of pursuit.  When certifications, 
reports, or verifications of pursuit are mentioned in this 
paragraph, the certifications, reports, and verifications of 
pursuit are to be made in the form prescribed by the 
Secretary of Veterans Affairs.  Significantly, though, VA 
will pay educational assistance to a reservist who is 
pursuing a standard college degree only after the educational 
institution has certified his or her enrollment.  
38 C.F.R. § 21.7640(a)(1).  

Finally, 38 C.F.R. § 21.7652, governing certification of 
enrollment and verification of the educational pursuit, in 
relevant part, provides that, in accordance with 
38 C.F.R. § 21.7640, the educational institution must certify 
the reservist's enrollment before he or she may receive 
educational assistance, with regard to the following items:  
(a) Content of certification of entrance or reentrance:  the 
certification of entrance or reentrance must clearly specify:  
(1) the course; (2) the starting and ending dates of the 
enrollment period; (3) the credit hours or clock hours being 
pursued by the reservist; (4) the amount of tuition, fees and 
the cost of books, supplies and equipment charged to a 
reservist who is incarcerated in a Federal, State or local 
prison or jail for conviction of a felony; and (5) such other 
information as the Secretary may find is necessary to 
determine the reservist's monthly rate of educational 
assistance; and 
(c) Verification of pursuit:  (1) a reservist who is pursuing 
a course leading to a standard college degree must have his 
or her continued enrollment in and pursuit of the course 
verified for the entire enrollment period.  Verification of 
continued enrollment will be made at least once a year and in 
the last month of enrollment if the enrollment period ends 
more than 3 months after the last verification.  In the case 
of a reservist who completed, interrupted or terminated his 
or her course, any communication from the reservist or other 
authorized person notifying the VA of the reservist's 
completion of a course as scheduled or an earlier termination 
date, will be accepted to terminate payments accordingly.  
(2) the verification of pursuit will also include a report on 
the following items when applicable: (i) continued enrollment 
in and pursuit of the course, (ii) conduct and progress (See 
Sec. 21.7653(c)), (iii) date of interruption or termination 
of training (See Sec. 21.7656(a)), (iv) changes in number of 
credit hours or clock hours of attendance (See Sec. 
21.7656(a)), and (v) any other changes or modifications in 
the course as certified at enrollment.

Along with her September 2006 NOD, the veteran submitted a 
letter from an associate professor in her program of studies, 
who also held the position of chair of the health sciences 
division at her college.  That professor noted that "[w]hile 
credit hours vary from semester to semester (8 to 12 credit 
hours per semester) and the technical full-time load for the 
college is 12 credit hours, the Nursing Program considers 
this a full-time load for any student.  Students have 
extensive lab and clinical practical hours which typically 
encompasses 10 to 20 hours per week.  They are advised by the 
department not to take additional hours."  

The Board concedes the veracity of the statement, and notes 
that this letter confirms that twelve semester hours is 
considered full-time at her college.  38 C.F.R. § 21.7670(c).  
Nevertheless, the professor notably failed to confirm the 
veteran's assertion that she carried a "full-time load of 12 
hours."  See September 2006 NOD.  In fact, the professor's 
statement is a general policy statement applicable to all 
nursing students.  It is significant that the letter did not 
specifically state the veteran herself carried 12 credits, 
nor otherwise identified the veteran's particular 
circumstances during the Fall 2006 term as qualifying for 
full-time status.  The Board finds this inconsistency to 
detract from the credibility of the veteran's assertion of 
being full-time and having had 12 credits in the Fall 2006 
term, constituting negative evidence against her claim.

And of even greater importance, the RO contacted the 
educational institution's director/certifying official, as 
recorded in a November 2006 Report of Contact, to obtain 
official verification of her course-load as an individual 
student, as needed by 38 C.F.R. § 21.7640(a) and 
38 C.F.R. § 21.7652.  The school certified that she was 
enrolled in only eight credit hours for the term of August to 
December 2006 (i.e., Fall Semester of 2006).  

The Board acknowledges her assertion in her January 2007 
substantive appeal (VA Form 9) that "even though the school 
reported that I am taking eight hours, they did not include 
the 10 to 20 hours of lab per week nor the clinical practice 
hours."  
38 U.S.C.A. § 3688(a)(4); 38 C.F.R. § 21.7670(c).  But, 
unfortunately, she is mistaken.  A subsequent November 2006 
Report of Contact with the school's certifying official 
revealed that the school had, in fact, already included the 
potentially extra non-classroom hours raised by the veteran, 
in its official determination that the student was enrolled 
in eight credits during Fall 2006 term.  Id.

So, once the veteran's credit hours, officially verified as 
no more than eight credit hours for the Fall 2006 term, are 
calculated pursuant to the regulations, they must be measured 
as half-time.  Id.  Eight credits qualifies for half-time 
status (six to eight credit hours) under 38 C.F.R. § 
21.7670(c).  This credit load is not even sufficient to raise 
her educational status from a half-time student to a three-
quarter time student (requiring nine to eleven credit hours), 
let alone the much higher number of credits required for 
full-time status (at least 12 credit hours).  38 C.F.R. § 
21.7670(c).  Overall, the RO correctly measured the veteran's 
credit hours for courses undertaken from August to December 
2006, as half-time.  There is no VA educational statutory or 
regulatory provision that provides an exception applicable to 
this case.  As there is no legal basis upon which to award a 
higher rate of payment of education benefits for Fall 2006 
term, her appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

The claim for Chapter 1607 educational assistance benefits at 
a full-time rate of payment for the Fall 2006 term is denied.




____________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


